NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 19a0598n.06

                                            No. 18-5087

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                                  FILED
                                                                                   Dec 06, 2019
UNITED STATES OF AMERICA,                                     )                DEBORAH S. HUNT, Clerk
                                                              )
       Plaintiff-Appellee,                                    )
                                                              )   ON APPEAL FROM THE
v.                                                            )   UNITED STATES DISTRICT
                                                              )   COURT FOR THE WESTERN
RONRICUS CHAPMAN,                                             )   DISTRICT OF TENNESSEE
                                                              )
       Defendant-Appellant.                                   )
                                                              )
                                                              )

BEFORE: BOGGS, GIBBONS, and BUSH, Circuit Judges.

       GIBBONS, Circuit Judge. Ronricus Chapman alleges that the district court abused its

discretion in denying his request to substitute counsel. The Sixth Amendment guarantees criminal

defendants the absolute right to counsel. See Kansas v. Ventris, 556 U.S. 586, 590 (2009). “The

right to counsel of choice, unlike the right to counsel, however, is not absolute.” United States v.

Iles, 906 F.2d 1122, 1130 (6th Cir. 1990). Therefore, an indigent defendant must show “good

cause” to warrant substitution of counsel. Id. at 1130–31.

       Whether a defendant has shown “good cause,” such that a district court abuses its discretion

in denying a request for substitute counsel, generally depends upon four factors: (1) the timeliness

of the motion; (2) the adequacy of the district court’s inquiry into the matter; (3) the extent of the

conflict between the party and the attorney and whether the conflict between the two was so great

that it resulted in a total lack of communication, preventing an adequate defense; and (4) the
18-5087, United States v. Chapman


balancing of these three factors with the public’s interest in the prompt and efficient administration

of justice. United States v. Mack, 258 F.3d 548, 556 (6th Cir. 2001).

       Here, the timeliness of Chapman’s request for substitute counsel and the consideration of

the public’s interest are both neutral factors in the consideration of Chapman’s request. However,

the adequacy of the district court’s inquiry into Chapman’s complaints and the nature of the

conflict between Chapman and his counsel tip the scale toward the conclusion that the district court

did not abuse its discretion in denying Chapman’s request. Because Chapman did not demonstrate

good cause to warrant substitution of counsel, we affirm the district court’s denial of his request

to substitute counsel.

                                                      I.

       On January 17, 2017, a federal grand jury returned an indictment charging Ronricus

Chapman with drug offenses on nine counts. On January 19, 2017, the district court appointed

Jennifer Free to represent Chapman. On August 14, 2017, the court held a change-of-plea hearing

in which Chapman pled guilty to count one of the indictment—conspiracy to distribute and to

possess fifty grams or more of actual methamphetamine. The court found Chapman competent,

accepted his guilty plea, and set sentencing for November 27, 2017.

       The Probation Office submitted the draft Presentence Investigation Report (“PSR”) on

October 23, 2017 and the final PSR on November 20, 2017. On November 22, 2017, the

government requested a continuance and the district court reset the hearing to January 2, 2018.

Chapman did not receive the PSR until November 26, 2017.




                                                  2
18-5087, United States v. Chapman


         On December 8, 2018, Chapman sent a handwritten letter to the district court requesting a

new lawyer.1 In addition to specific issues with the PSR, he felt that Free was generally

unresponsive and did not visit him frequently enough. He also expressed concern that there had

been no motion for discovery, that the Obion County jail—in which he was being held—did not

have a law library or other legal resources, that his sentencing hearing was postponed, and that

Free had not worked out “a better plea deal.” DE 235, Sealed Letter, Page ID 485–86.

         The government filed a notice of no objection to the PSR on December 29, 2017. On

January 2, 2018—the day of the sentencing hearing—Free filed a notice of no objection to the

PSR. Although the notice included the correct case caption and used Chapman’s name throughout

the body of the notice, it was entitled “POSITION OF DEFENDANT BRANDON LOVE AS TO

PRESENTENCE INVESTIGATION REPORT.” DE 246, Chapman Position, Page ID 560.

         At the beginning of the sentencing hearing, Free asked the district court to address

Chapman’s letter but indicated she had “not had the chance” to discuss it with Chapman. DE 291,

Sentencing Hearing Tr., Page ID 850. The district court noted that it had read the letter and called

for a recess for Free to speak with Chapman. “Depending on the outcome of that [conversation],”

the district court explained, “we will either proceed with sentencing or decide how we need to

handle it.” Id. at 851. The district court also re-read the letter during the recess.

         After the recess, the district court asked Chapman about his reasons for requesting a new

attorney. Chapman explained his concerns, which the court summarized as: “being housed at

Obion County, the fact that sentencing was delayed, and your feelings now that maybe entering

the guilty plea was not the best course for you.” Id. at 858. The court concluded that “none of that



1
 The letter was filed under seal in the district court. Because consideration of the letter is necessary to resolve
Chapman’s appeal and there is no need to protect confidentiality of the letter at this time, we direct that the letter be
unsealed.

                                                           3
18-5087, United States v. Chapman


at this point rises to the level for me to really conclude that you need a different attorney. I just

don’t see anything that would make me believe that Ms. Free is not doing her job the way she’s

supposed to.” Id. at 858–59.

        Free then addressed the court.       As to the discovery, she explained that she had

met with Chapman on “multiple occasions” to discuss “parts of the discovery,” spending at least

two hours with him at one of those meetings. However, she claimed “it [was] difficult” to discuss

much with him because a significant portion of discovery was under a protective order prohibiting

defense counsel from sharing it with defendants. Id. at 859–60.

        As to the PSR, Free explained that Chapman did not receive the PSR until November 26,

2017 because she “missed the email” about the PSR. Id. at 860. However, she then mailed the

PSR to Chapman but “[h]e did not receive it.” Id. On November 26, Free brought a copy of the

PSR to Chapman. According to Free, she “went through the presentence report page by page”

with Chapman during their November 26 meeting, but Chapman did not express any objections to

the PSR at that point. Id. Because “Chapman seem[ed] to indicate that he did have some

objections to the presentence report” in his letter, the district court asked Free to conference with

Chapman off-the-record regarding his objections. Id. at 861–62.

        After the attorney-client conference, Free explained:

        Your Honor, the objections that he had were as to Page 13 and Page 14, Page 15.
        It was simple possession of cocaine, a theft, ultimately a simple possession of
        Schedule III. He was attributed two points on each of those.
        And I explained to him the conviction date was 10 years, was 10 years prior to this
        offense occurring. However, he was revoked to [serve] those sentences, so that’s
        why the points do count in that regard. And I explained that to him. And those
        were his objections, the additional objections.

Id. at 863.




                                                 4
18-5087, United States v. Chapman


       The district court acknowledged Free’s explanation and then proceeded with sentencing

Chapman. The guideline range for Chapman was 188 to 235 months’ incarceration. The court

sentenced Chapman to 188 months of incarceration and five years of supervised release. Chapman

filed a timely notice of appeal.

                                                II.

       Criminal defendants are guaranteed the absolute right to counsel under the Sixth

Amendment. See Ventris, 556 U.S. at 590. But the right to counsel of choice is not absolute. Iles,

906 F.2d at 1130. An indigent defendant must show “good cause” to warrant substitution of

counsel. Id. at 1130–31.

       On appeal, we “review for abuse of discretion the district court’s decision that an indigent

defendant failed to demonstrate good cause for substitute counsel.” United States v. Marrero,

651 F.3d 453, 464 (6th Cir. 2011) (citing United States v. Mooneyham, 473 F.3d 280, 291 (6th Cir.

2007)). Whether a defendant has shown “good cause,” such that a district court abuses its

discretion in denying a request for substitute counsel, generally depends upon four factors: (1) the

timeliness of the motion; (2) the adequacy of the district court’s inquiry into the matter; (3) the

extent of the conflict between the party and the attorney and whether the conflict between the two

was so great that it resulted in a total lack of communication, preventing an adequate defense; and

(4) the balancing of these three factors with the public’s interest in the prompt and efficient

administration of justice. Mack, 258 F.3d at 556.

                                                A.

       First, considering the timeliness of the motion, the parties dispute which date—the August

4, 2017 change-of-plea hearing or the November 26, 2017 meeting between Free and Chapman—

should trigger the analysis of whether Chapman’s request for new counsel was timely. The record



                                                 5
18-5087, United States v. Chapman


does not clearly indicate which date should guide our analysis on appeal. If we look to August,

the motion was untimely. But if we look to November, the timing of the motion would be at least

a neutral factor, if not timely. In short, the timing of Chapman’s request for a new attorney does

not lend strong support to the district court’s decision or Chapman’s argument. Accordingly, we

conclude that timeliness is a neutral factor in the analysis of whether the district court abused its

discretion in denying Chapman’s request.

       On the one hand, Chapman told the district court at the sentencing hearing that he was “not

on the same page” as his counsel “from the beginning” of the guilty-plea process—a statement

indicating that he was displeased with counsel as early as the August 4, 2017 change-of-plea

hearing. DE 291, Sentencing Hearing Tr., at 856. In the government’s view, Chapman’s filing

was untimely because he waited approximately four months after the change-of-plea hearing and

less than a month before the sentencing hearing to file his request. The government is correct that

we have previously found motions for new counsel untimely when the defendant claims to have

been unhappy with counsel all along but waits to file. See United States v. Jackson, 662 F. App’x

416, 423 (6th Cir. 2016) (finding defendant’s request for substitute counsel, made on the first day

of trial, untimely when defendant filed a disciplinary complaint against attorney a week before

trial and told the district court he had been unhappy with counsel “from the start”); United States

v. Whitfield, 259 F. App’x 830, 834 (6th Cir. 2008) (finding the timeliness of the motion weighed

against defendant when he made the request “late in the proceedings” even though “he had several

chances to raise the issue” earlier). The government is also correct that the Sixth Circuit has

previously found motions made for the first time at a sentencing hearing untimely, United States

v. Nelson, 238 F. App’x 65, 73 (6th Cir. 2007), as well as one made approximately six weeks




                                                 6
18-5087, United States v. Chapman


before a sentencing hearing and four months after a guilty plea, United States v. Striebel, 93 F.

App’x 771, 772–73 (6th Cir. 2004).

           On the other hand, Chapman’s letter and statements at the sentencing hearing also indicate

that he was initially motivated to substitute counsel following the November 26 meeting, at which

he and Free first reviewed the PSR. In his letter, Chapman explained that even though “[Free] had

[the PSR] since 10-23-17[,] she didn’t mail it to me[,]” so he did not see the PSR until November

26. DE 235, Sealed Letter, Page ID 485. He stated that he had left Free numerous “messages

about [his] PS[R]” and objections2 he had to it but had received “no response.” Id. at 486. At the

sentencing hearing, Chapman expressed similar concerns focused on the period from November

26 onward:

           I only just got my PS[R] November 26th. I was scheduled for sentencing November
           27th. I wasn’t able to, didn’t have enough time to announce my objections in my
           PS[R], the ones that I object for.

           I never—sent messages for Ms. Free. I haven’t been able to, no response, I haven’t
           been able to get in contact with her.

DE 291, Sentencing Hearing Tr., Page ID 852.

           Looking to the November 26 meeting as the triggering date, Chapman filed his request

only eleven days after he saw the PSR and approximately one month before the sentencing hearing.

As Chapman notes, the Sixth Circuit has determined that a request for substitute counsel made a

month before trial was timely. United States v. Powell, 847 F.3d 760, 780 (6th Cir.), cert.

denied, 138 S. Ct. 143 (2017). Additionally, the district court did not express any concerns about

the timeliness of Chapman’s motion, a consideration that has weighed in favor of finding a request

timely. See Marrero, 651 F.3d at 465 (finding timeliness a neutral factor in part because the district

court did not express concern about timeliness when considering defendant’s motion).


2
    He calls these objections “misprints.” DE 235, Sealed Letter, Page ID 486.

                                                           7
18-5087, United States v. Chapman


Furthermore, Chapman’s request for substitute counsel—made in letter form and repeated at

sentencing—does not seem to have been made simply as a last-ditch effort to stall the proceedings.

Cf. Whitfield, 259 F. App’x at 834 (determining it was not unreasonable for district court to

conclude defendant was simply trying to delay trial when defendant first informed district court of

his dissatisfaction with attorney only minutes before trial, jury was already seated, and defendant’s

own counsel implied defendant was trying to stall).

       Accordingly, timeliness does not weigh strongly in either Chapman’s or the government’s

favor. When timeliness is a neutral factor, we must look to the remaining factors. See United

States v. Saldivar-Trujillo, 380 F.3d 274, 278 (6th Cir. 2004) (finding that the district court did not

abuse its discretion when the defendant’s request for substitute counsel was timely, but the

remaining three factors weighed against granting defendant’s request.)

                                                  B.

       The second factor in the analysis of whether the district court abused its discretion is the

adequacy of the district court’s inquiry into defendant’s complaint. Mack, 258 F.3d at 556. The

purpose of the inquiry is to give the defendant a chance to establish “good cause” for the

substitution of counsel. Whitfield, 259 F. App’x at 834 (citing United States v. Jennings, 945 F.2d

129, 132 (6th Cir. 1991)). The inquiry further eases “the defendant’s distrust” and preserves “the

integrity of the trial process.” Iles, 906 F.2d at 1131.

       “It is hornbook law that ‘[w]hen an indigent defendant makes a timely and good faith

motion requesting that appointed counsel be discharged and new counsel appointed, the trial court

clearly has a responsibility to determine the reasons for defendant’s dissatisfaction with his current

counsel.’”   Id. at 1130 (alteration in original) (quoting 3 Wayne R. LaFave & Jerold H.

Israel, Criminal Procedure § 11.4(b) (4th ed. 1984)). The district court’s inquiry is adequate when



                                                  8
18-5087, United States v. Chapman


it allows “all of the interested parties to present their respective evidence and arguments.”

Saldivar–Trujillo, 380 F.3d at 278. “[T]o meet this requirement, the district court simply must

allow a defendant the opportunity to explain the attorney-client conflict as he perceives it.”

Marrero, 651 F.3d at 465 (citing United States v. Vasquez, 560 F.3d 461, 467 (6th Cir. 2009)).

The district court should also engage the defendant’s attorney in its inquiry. See Vasquez, 560

F.3d at 467 (“The record demonstrates that the district court engaged in multiple lengthy

discussions with both [the defendant] and [his attorney] . . . .”); Saldivar–Trujillo, 380 F.3d at 278

(“Our review of the sentencing hearing shows that the district court . . . allowed [the defendant],

his defense counsel, and the prosecutor the opportunity to address the complaint at issue.”)

       We have held that a district court “satisfied its obligation to determine the sources of

[defendant’s] complaint” when the court allowed the defendant to “go on at length about his

difference of opinion with [his attorney],” asked questions about the scope of the conflict, and

specifically noted it was trying “to get on the record exactly all of those sources of conflict.”

Marrero, 651 F.3d at 465–66. Even when “counsel’s explanation was less than detailed” and the

district court’s inquiry into the substance of a defendant’s complaint was “less than searching,” we

have held that this factor was at least neutral and “fail[ed] to tip the scales in [the defendant’s]

favor.” Whitfield, 259 F. App’x at 834.

       Although the district court’s inquiry into Chapman’s complaint could have been more

searching, we determine that it was adequate under our precedent. Chapman contends, however,

that the district court erred in three main ways.

       First, Chapman claims that Iles requires the court to initiate an inquiry, and that the district

court failed in its responsibility to do so by conducting the inquiry only upon Chapman’s request.

But the rule established in Iles is more nuanced. See 906 F.2d at 1131. The Iles court affirmed



                                                    9
18-5087, United States v. Chapman


“the general principle that a district court usually must engage a defendant in person where he has

expressed dissatisfaction with counsel and has sought to have him removed.” Id. A review of the

record shows the district court “engaged” Chapman at the beginning of the sentencing hearing:

       THE COURT: Our next matter is not until 11:00, Ronricus Chapman.
       MS. FREE: Your Honor, if we can address, Mr. Chapman filed a letter requesting
       the appointment of different counsel. And I didn’t know if Your Honor wanted to
       take that up prior to 11:00 o’clock or what Your Honor wanted to do in that regard.
       THE COURT: Is Mr. Chapman here?
       THE MARSHAL: Yes.
       THE COURT: Hold on just a second. Are you ready to talk about it?
       MS. FREE: Your Honor, he filed his own letter. I have not had the chance to speak
       with him about it. There are some issues in the letter that are concerning. And it’s
       up to Your Honor. If you want to address it now, I’m more than happy—
        ....
       THE COURT: Okay. We need to wait until [the prosecutor]’s available. Why
       don’t you—Marshal, if you can make Mr. Chapman available to Ms Free, maybe
       let her speak with him a few minutes before. And then we’ll just plan to come back
       at 11:00 and take up—I’ve read his letter, I know what’s in the letter.
       We’ll take that up. And then depending on the outcome of that, we will either
       proceed with sentencing or decide how we need to handle it.
       MS. FREE: Yes, sir.
       THE COURT: All right. Thank you. Let’s recess until 11:00 o’clock.
       (Recess Taken.)
       (Defendant Present.)
       THE COURT: This is in the matter of U.S. versus Ronricus Chapman, 17-10003.
       We’re here today for a sentencing in Mr. Chapman’s matter.
       Ms. Free, I know you had mentioned that Mr. Chapman had sent a letter to the
       Court. And I had read the letter earlier, but I read it again during the recess.
       Is there anything we need to take up in that regard?
       MS. FREE: Your Honor, I believe so. I believe that Mr. Chapman would like to
       address the Court based upon his letter.
       THE COURT: All right. Come up to the podium, if you will.
       Go ahead, Mr. Chapman.

DE 291, Sentencing Hearing Tr., Page ID 851–52.


                                                10
18-5087, United States v. Chapman


       Second, Chapman alleges that the “district court hedged around Mr. Chapman’s central

complaint—the total lack of communication between Mr. Chapman and his attorney.” CA6 R. 24,

Appellant Br., at 18. He later phrases his claim in stronger language, claiming that, “[t]he district

court did not make any reference [to] Mr. Chapman’s central complaint, which that [sic] it was

unable to get in contact with counsel.” Id. at 19. Chapman’s brief focuses on the communication

issue as the crux of his complaint. As a threshold matter, however, the government is correct in

stating that both Chapman’s letter and his statements at the sentencing hearing did not clearly

indicate that lack of communication was Chapman’s “central complaint.”

       Chapman instead detailed a number of complaints with his overall defense in his letter

requesting substitute counsel: delay in receiving his PSR, trouble getting in touch with Free,

concern that Free did not visit frequently enough, postponement of his sentencing, his housing in

Obion County without access to a law library, the lack of a motion for discovery, and his perception

that counsel was not “giving me her full potential.” DE 235, Sealed Letter, Page ID 485–86. In

his subsequent statement to the district court, he listed similar concerns: that he was “misled”; that

Free did not file a motion for discovery; that he was housed in Obion County without access to a

law library; that he received the PSR the day before his sentencing was originally scheduled; that

he left messages for counsel and she did not respond; and that his sentencing was postposed at the

government’s request. DE 291, Sentencing Hearing Tr., Page ID 851–53.

       Even assuming Chapman did emphasize lack of communication as his chief complaint,

Free and Chapman each indicated that they had been in contact multiple times. Chapman said he

spoke with Free on November 26, and once more between November 26 and the sentencing

hearing on January 2, 2018. Free told the district court she had “been to Union City” on “multiple




                                                 11
18-5087, United States v. Chapman


occasions” to discuss “parts of the discovery.” Id. at 859–60. Free said that she “went through

the presentence report page by page” with Chapman at the November 26 meeting. Id. at 860.

       Third, Chapman contends that the district court did not consider, or only considered after

denying his motion for new counsel, his concerns that Free failed to object to the PSR. While the

district court perhaps could have engaged in a more searching inquiry on this issue, the record

indicates that the district court considered Chapman’s communication with Free about his

objections, as well as his alleged inability to lodge those objections.

       The district court considered Chapman’s letter—which included the complaints about his

PSR—and asked Chapman to detail his issues with Free. The court then considered the issues

Chapman raised in turn and indicated that, based on its initial inquiry, it did not “see anything that

would make [the court] believe that Ms. Free is not doing her job the way she’s supposed to.” DE

291, Sentencing Hearing Tr., Page ID 856. The court then asked Free to address the issues

Chapman raised, and Free specifically addressed the PSR. Although the court perhaps could have

asked more questions of both Chapman and Free about the PSR, it did squarely address the issue

of Chapman’s objections to the PSR:

       THE COURT: Now, Ms. Free, the only thing that is in [Chapman’s] letter that I
       wanted to be sure that we’re all on the same page, Mr. Chapman seems to indicate
       that he did have some objections to the presentence report. Obviously, if that’s the
       case—and, I mean, if you believe that Mr. Chapman has some legitimate objections
       or concerns about the presentence report, then that would be something I would
       consider.
       But other than that, everything else pretty well seems to me to go to his decision to
       enter his guilty plea and the fact that the sentencing hearing was continued. But I
       don’t see how he was prejudiced in any way by that.

Id. at 861–62.

       The district court also gave Chapman an opportunity to discuss his objections with Free

and asked Free to present Chapman’s objections to the court in the following exchange:


                                                 12
18-5087, United States v. Chapman


        THE COURT: So I guess my only question is, from your standpoint as counsel for
        Mr. Chapman, are there any objections that maybe weren’t previously disclosed
        that Mr. Chapman has or that you believe are legitimate concerning his sentence?
        MS. FREE: There were none that I am aware of. If Your Honor would like to hear
        from him as to what those specifically are, if Your Honor would like me to take a
        couple of minutes and meet with him and figure out what those might be.
        THE COURT: Well, why don’t you take just a minute and speak with him . . . .
        concerning the presentence report that he was concerned about that hasn’t been
        disclosed.

Id. at 862.

        After the attorney-client conference, Free explained:

        MS. FREE: Your Honor, the objections that he had were as to Page 13 and Page
        14, Page 15. It was simple possession of cocaine, a theft, ultimately a simple
        possession of Schedule III. He was attributed two points on each of those.
        And I explained to him the conviction date was 10 years, was 10 years prior to this
        offense occurring. However, he was revoked to [serve] those sentences, so that’s
        why the points do count in that regard. And I explained that to him. And those
        were his objections, the additional objections.

Id.
        Thus, the district court inquired into the alleged issues with the PSR and considered

Chapman’s objections before moving on to sentencing. The record contradicts Chapman’s claim

that the court’s decision to deny his request for substitute counsel was “wholly unrelated to his

communication (rather, lack of) with counsel” regarding the PSR and his other complaints. CA6

R. 24, Appellant Br., at 20.

        For the foregoing reasons, the district court’s inquiry was adequate and weighs in favor of

holding that the district court acted within its discretion in denying Chapman’s motion to substitute

counsel.

                                                 C.

        Chapman alleges that the district court should have granted his motion for substitute

counsel because he was unable to communicate with Free regarding his PSR. The crux of his


                                                 13
18-5087, United States v. Chapman


complaint is that he “wanted to discuss concerns relating to his criminal history points, and whether

they counted for purposes of the guidelines, key facts alleged in the PSR, and other items that he

recalled being inaccurate, with counsel. But he was unable to, because he could not get in touch

with [counsel].” Id. at 21. As described above, however, Chapman was able to communicate with

Free about his PSR. She went through the PSR “page by page” with him on November 26, met

with him again after that meeting, and discussed the objections with him at the direction of the

court in the sentencing hearing. While the frequency of such contact may not have been

satisfactory to Chapman, substitute counsel is only required when “the extent of the conflict

between the attorney and client . . . was so great that it resulted in a total lack of communication

preventing an adequate defense.” Mack, 258 F.3d at 556 (emphasis added). Chapman has not met

his burden here.

       Further, Chapman’s allegations in his letter and in the hearing indicate that the root of his

issue with counsel about the PSR was not lack of communication, but rather disagreement with

her. However, “a defendant’s differences of opinions with his attorney do not create a complete

breakdown of communication that compromises his defense.” Marrero, 651 F.3d at 466. As the

Sixth Circuit has previously explained, a defendant’s “dissatisfaction with the responses he got

from his lawyer” fails to establish a total lack of communication. Saldivar-Trujillo, 380 F.3d at

278. Here, Chapman had opportunities to discuss his objections with Free. As Free explained to

the district court, Chapman took issue with the way points were attributed to him based on his

criminal history, but Free explained that, in her assessment, the points were calculated correctly.

The crux of Chapman’s complaint regarding the PSR was that he disagreed with Free’s assessment,

not that he totally lacked communication with her. Because Chapman did not experience “a total

lack of communication” that prevented “an adequate defense,” and because much of his complaint



                                                 14
18-5087, United States v. Chapman


seems to stem from disagreement with counsel, this factor weighs in favor of affirming the district

court’s decision.

                                                 D.

       A grant of a defendant’s request to substitute counsel will “almost certainly necessitate a

last-minute continuance,” Whitfield, 259 F. App’x at 834 (6th Cir. 2008) (quotation marks

omitted), that may result in a delay of the administration of justice, Marrero, 651 F.3d at 467.

Accordingly, we must balance a defendant’s Sixth Amendment rights against the public’s interest

in the efficient and effective administration of justice. Iles, 906 F.2d at 1131 n.8. On the one hand,

“more than simply a delay must be shown to justify denying a motion to substitute counsel. If not,

then this factor would always weigh against the defendant.” Cobb v. Warden, Chillicothe Corr.

Inst., 466 F. App’x 456, 463 (6th Cir. 2012). On the other hand, when a defendant’s complaints

about his attorney are frivolous, granting a motion for substitute counsel will impede the efficient

administration of justice. Salvidar-Trujillo, 380 F. 3d at 278. Further, a defendant has “little

legitimate interest in obtaining new counsel” when “the court [finds] that the dispute [the defendant

had] with his counsel was such as he would likely have had with any counsel.” United States v.

Pittman, 11 F. App’x 521, 526 (6th Cir. 2001).

       Here, the district court may have reasoned that Chapman’s complaints were grounded in

“buyer’s remorse,” DE 291, Sentencing Hearing Tr., Page ID 857, and misunderstanding of the

law, so that granting his request for substitute counsel “would actually have impeded the efficient

administration of justice because his complaints about his attorney’s performance were frivolous,”

Salvidar-Trujillo, 380 F. 3d at 278. This is the position the government urges the court to take.

       On the other hand, as Chapman argues, he requested substitute counsel after cooperating

with the government and entering a guilty plea. In other words, “[i]t was not as if [defendant]



                                                 15
18-5087, United States v. Chapman


requested new counsel in the middle of a trial, at the expense of great time and effort already put

forth by the government.” Marrero, 651 F.3d at 467.

       Because both parties make valid points in line with relevant precedent, we conclude that

the public interest does not tip the scales one way or another in deciding whether the district court

abused its discretion.

                                                  III.

       Overall, the timeliness of Chapman’s request for substitute counsel and the consideration

of the public interest are both neutral factors in the consideration of which course was proper for

the district court to take in ruling on Chapman’s request. However, the adequacy of the district

court’s inquiry into Chapman’s complaints and the nature of the conflict between Chapman and

his counsel tip the scale toward the conclusion that the district court did not abuse its discretion.

Accordingly, we conclude that the district court did not violate Chapman’s Sixth Amendment

rights and affirm the decision of the district court.




                                                  16